Title: Joseph Charless to Thomas Jefferson, 26 July 1810
From: Charless, Joseph
To: Jefferson, Thomas


          
            Most esteemed Sir
            St. Louis, 
                     July 26th 1810
          
             By advice of General William Clark I take the liberty to enclose the within to Mr Meriwether, as the Most certain Mode of ensuring its Safe arrival.
          I am not fond of forcing myself on the attention of the Great, however as this sheet has afforded the opportunity, which I expect may never again happen,—Be pleased to accept my poor prayers—May you live long without disease of Mind or Body, without a thought of those missguided wretches who strive to disturb your peace, and may the reward which is ever due to the truly virtuous & good await you when the searcher of hearts thinks proper to call you hence. Americans will teach their children to lisp “Jefferson & liberty.” they are grateful, for the present faction hides it, so as to only to render it more Resplendent when the delusion has passed away.
          
            Adieu for ever, my political father, adieu.
            
                  Joseph Charless
          
        